           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAEED KAID,

                                Plaintiff,

                    -against-                                     1:20-CV-3643 (LLS)

E. L. TATUM, JR., WARDEN, ET AL,                                        ORDER
NAMED & UNKNOWN DEFENDANTS,
TWENTY-EIGHT TOTAL DEFENDANTS,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in the Federal Correctional Center in Fairton, New Jersey,

brings this pro se action alleging that Defendants violated his Eighth Amendment rights. By

order dated July 24, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). 1 For the reasons discussed below, the Court directs Plaintiff

to show cause within thirty days why the Court should not dismiss this action as time barred.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 2 of 9




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 3 of 9




                                          BACKGROUND

        Plaintiff Saeed Kaid alleges that Defendants violated his Eighth Amendment rights by

failing to protect him and showing deliberate indifference to his serious medical needs. He sues

(1) E. L. Tatum Jr., Warden of the Metropolitan Correctional Center (“MCC”); (2) K. Alraheed,

Associate Warden of Programs at MCC; (3) Jane Doe, Associate Warden of Operations; and

(4) John Doe MCC Captain for violating his rights under the Eighth Amendment. Although

Plaintiff lists four Defendants in the body of the complaint, the caption includes “Twenty-Eight

Total Defendants.” (ECF No. 2, at 1.) Plaintiff also refers to individuals in his statement of facts

who are not named in the caption of the complaint. It is therefore unclear against whom Plaintiff

seeks to assert claims.

        The following facts are taken from the complaint. On January 9, 2017 at 4:00 a.m., the

United States Marshals’ Service transported Plaintiff from a state-run facility to the MCC.

During the MCC booking process, correctional staff working in the “Receiving and Discharge

Unit” departed from “FBOP policy.” (ECF No. 2, at 3) Instead of assigning Plaintiff to

administrative detention to screen “for possible ‘separatees or other security threats,’” the Unit

conducted a “symbolic” screening and assigned Plaintiff to the general population (Unit 11

North) where a cooperating witness in his case was detained. (Id. at 4)

        At 7:00 p.m., Plaintiff’s cellmate informed him that the cooperating witness, “R.J.,” had a

“big knife” and that Plaintiff should “be careful.” (Id.) Plaintiff asked Deputy Officer Anderson

to separate him from R.J. because he “felt that his life was in immediate danger”; the Officer

instructed Plaintiff to notify his unit team. (Id.)

        On January 10, 2017 at 6:45 a.m., during breakfast, R.J. asked Plaintiff to accompany

him and attacked Plaintiff “without any provocation.” (Id.) R.J. stabbed Plaintiff in his “mid-

lower back,” shoved Plaintiff down a set of steps injuring Plaintiff’s left foot and ankle, kicked


                                                      3
           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 4 of 9




Plaintiff in the head, and stomped on his already injured ankle. (Id. at 5) Plaintiff “yelled for help

and summoned prison officials.” (Id.) Deputy Officer Anderson arrived and yelled “stop,” but

R.J. “continued to attack Plaintiff.” (Id.) Eventually, backup officers arrived, and Plaintiff was

transported to the MCC emergency room. (Id.)

       In the emergency room, Plaintiff told “R.N. Thomas” that he was stabbed and that his

foot and ankle were in “great pain.” (Id. at 6) X-rays revealed that Plaintiff “sustained fractures

in his left foot and ankle joint effusion.” (Id.) Despite “excruciating pain,” Plaintiff “was only

provided an ankle brace and then rushed to a detention cell in the Special Housing Unit (‘SHU’)

instead of being transported to a local hospital.” (Id.) Plaintiff received only his inhaler and “30

naproxens,” which were prescribed from a previous injury. (Id.)

       On January 11, 2017, Plaintiff informed “P.A. C. S. Mandeep” that he continued to suffer

“severe pain” as a result of his injuries and that he needed “stronger medication.” (Id. at 7) On

January 13, 2017, Plaintiff filed a sick call request and C.S. Mandeep stated he would notify

Health Service Administrator Dr. Gregory Bussanich. (Id.) After several days without any

response, Plaintiff asked John Doe SHU Lieutenant for assistance because he was in “extreme

pain” and had difficulty walking “to and from the showers” without crutches. (Id.) The

Lieutenant responded that “all of this is above my paygrade.” (Id.) Plaintiff did not receive

stronger pain medication or crutches and had to “painfully use his fractured foot to hop around

on a right leg that sustained a broken femur bone years prior,” making daily activities

“unnecessarily painful and difficult.” (Id. at 8) On January 23, Plaintiff filed another sick call

request with Nurse. Thomas who stated, “all I can do is give them your slip, I can’t make any

promises after that.” (Id.)




                                                  4
           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 5 of 9




       “Sometime in late January,” Plaintiff filed a written complaint which was reviewed by E.

Walkes and R. Proto. (Id. at 9) E. Walkes looked into Plaintiff’s cell and told Plaintiff, “[a]re you

fucking crazy? As long as you are in this building, your life will be a living hell.” (Id.) R. Proto

stated, “[i]f you pursue this any further, we will have criminal charges brought against you for

assaulting a cooperator and obstruction of justice.” (Id.) On January 21 during supper, John Doe

SHU Officer served Plaintiff a tray of watery rice. (Id.) Plaintiff requested a different tray and the

Officer responded, “[w]hat you need to worry about is pissing off my man E. Walkes.” (Id.)

Plaintiff found the response “intimidating and threatening.” (Id.)

       On February 3, 2017, Plaintiff “was taken to a local hospital” where he received a hard

cast over his left foot and ankle, an ice pack, crutches, and a recommendation for a pain

medication, Tramadol, from an “outside doctor.” (Id. at 8) Plaintiff never received the

recommended medication. (Id. at 9)

       Plaintiff seeks declaratory and monetary relief.

                                             DISCUSSION

       Because Plaintiff alleges that his constitutional rights were violated by employees of the

federal government, the Court liberally construes Plaintiff’s complaint as asserting claims under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought

against state officials under [§ 1983].”).

       Plaintiff’s Bivens claim, however, may be time barred. “The statute of limitations for

Bivens claims is governed by the statute of limitations applicable to New York state law

‘personal injury claims not sounding in intentional tort.’” Gonzalez v. Hasty, 802 F.3d 212, 219–

20 (2d Cir. 2015) (quoting Chin v. Bowen, 833 F.2d 21, 23–24 (2d Cir.1987)). That period is

three years. See N.Y. C.P.L.R. § 214(5). A Bivens claim accrues for statute of limitations


                                                  5
           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 6 of 9




purposes when a plaintiff “either has knowledge of his or her claim or has enough information

that a reasonable person would investigate and discover the existence of a claim.” Gonzalez, 802

F.3d at 220 (citing Kronisch v. United States, 150 F.3d 112, 123 (2d Cir.1998)). And an Eighth

Amendment deliberate indifference claim generally accrues on the date of the alleged incident.

See Shomo v. City of New York, 579 F.3d 176, 184 (2d Cir. 2009) (dismissing Eighth Amendment

failure to protect claim as time barred).

       Plaintiff’s Eighth Amendment claims arise out of events that occurred from January 9,

2017 to February 3, 2017. Thus, under the applicable three-year limitations period, Plaintiff had

until February 3, 2020 to file a timely Bivens claim. Plaintiff executed his complaint on February

6, 2020. Plaintiff does not indicate when he submitted the complaint for mailing to his prison’s

mail system. See Noble v. Kelly, 246 F.3d 93 (2d Cir. 2001) (holding that under the “mailbox

rule,” pro se prisoner filings are deemed “filed” on the date they are delivered to prison officials

for mailing). The envelope, however, is postmarked May 1, 2020, and the complaint was

received by the Court on May 11, 2020.

       Accordingly, the Court directs Plaintiff to show cause by declaration why the Court

should not dismiss this action as time barred. See Abbas, 480 F.3d at 640 (district courts should

not dismiss a pro se action as time-barred without first giving the pro se plaintiff notice and an

opportunity to be heard).

                                            CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court directs Plaintiff to show cause by declaration why the Court should not dismiss

this action as time barred. Plaintiff must submit the declaration to this Court’s Pro Se Intake Unit

within thirty days of the date of this order and label the document with docket number 20-CV-


                                                  6
           Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 7 of 9




3643 (LLS). A declaration form is attached to this order. No summons will issue at this time. If

Plaintiff does not show cause, or if he fails to respond to this order, the Court will dismiss this

action for failure to state a claim upon which relief may be granted as time barred. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:    August 6, 2020
          New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                  7
               Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 8 of 9




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-03643-LLS Document 8 Filed 08/06/20 Page 9 of 9




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
